UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-6714



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


MICHAEL EARL CREWS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:00-cr-00087-2H)


Submitted:   May 29, 2008                 Decided:   June 26, 2008


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Earl Crews, Appellant Pro Se.   Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael Earl Crews appeals the district court’s orders

denying his “Renewed Motion to Waive Fine” and his motion to

reconsider that denial.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   United States v. Crews, No. 5:00-cr-00087-2H

(E.D.N.C. Sept. 20, 2006 & Dec. 8, 2006).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          AFFIRMED




                                -2-